Title: To James Madison from William Bradford, 4 January 1775
From: Bradford, William
To: Madison, James



My dear Friend
Philadelphia Jany. 4. 1775.

Agreeable to your request I waited on Mr Dunlap & stopd your paper[?] ours now follows[?] [Got Ferguson at Bell’s and will send it as soon as possible etc]
With regard to the Complaints of New-England Baptist I can learn nothing. I believe there was none. I suppose you have by this time read the Journal of the Congress by which you will see the Secresy was one of their first resolves; they have observed it so faithfully that we know but little of the Delegates Characters as Scholars & Orators, but those of Virginia are highly celebrated for their zeal. Your province seems to take the lead at present; that silent spirit of Courage which is said to reign there has gained you more credit than you can imagine. One fleeson an Upholster[er] has made two Colours for the Fairfax Company; the Motto’s “Pro aris & focis” & “Aut Liber aut nullus.[”] He has orders also to procure a number of Drums & 200 Muskets as speedily as possible. This is doing something to purpose; but Pennsylvania seems as if it had expended all its vigor in the time of the Stampt-act; or surely it would catch some of that martial spirit that is kindled all around it. But the great Number of Quakers among us will always prevent our doing much that way: “Their dear delight is peace,” for which I beli[e]ve (with you) they have more reasons than one. As to New-York I think it has the least public Virtue of any City on the Continent. I have heard several express their apprehensions of its Constancy. Rivington is encouraging the Cause of Administration there with all his might: he is daily publishing pamphlets against the proceedings of the Congress & the Cause they are engaged in. Some of them are grossly scurrilous, particularly “A Dialogue between a Southern delegate & his Spouse on his return from the Congress.” One of them entitled “a Friendly address to all reasonable americans” (said to be written by Dr Cooper or Dr Chandler) is very artfully done, & I am afraid has had some bad effects on the lower Class of people. Genl. Lee & several others have answered it. If you have not seen it you shall have [it] as soon as possible.
I am sorry to hear of Mr Wallace’s declining health. If you write to him advise him to a Journey this way & ask him for me why I never hear from him. Mr Breckenridge when he was here spoke to Aikin about publishing a Satire he had written against some drunken, swearing ministerial parsons who infested his neighbourhood & one Ennis master of [the] School. It was written in Hudibrastic verse in which you know he excells: he repeated part of it & [I] think it had more of the Spirit of Butler than the one I sent you had of Milton. I know not why he delays sending it unless the Skirmish with yon Schoolmaster you speak of engages his attention too much to think of any [thing] else.
Your fear with regard to an insurrection being excited among the slaves seems too well founded. A letter from a Gentleman in England was read yesterday in the Coffee-house, which mentioned the design of administration to pass an act (in case of a rupture) declaring [“]all Slaves & Servants free that would take arms against the Americans.” By this you see such a scheme is thought on & talked of; but I cannot beleive the Spirit of the English would ever allow them publickly to adopt so slavish a way of Conquering.
Adieu
W B——d.

PS. Your quondam Chum Livingston, boy as he is, has become a husband.—A run a way match with one Miss Lot.

Autobiographical Sketch
Madison’s Diploma
 